Appeal by the employer and its carrier from a decision and award of the Workmen’s Compensation Board. The claimant, who was an executive in and part owner of the appellant employer, testified that on the morning of November 12, 1955 he went out into the hakery and being unable to find a porter, lifted two 100-pound bags of flour, poured some flour into a tub and while lifting the tub, which weighed about 40 pounds, experienced a pain in his chest, a shortness of breath and broke out in a sweat. He stated that he went home at noon feeling very bad, was awakened once in the night with the pains and awoke the next morning with severe pain in his chest. He *798consulted Dr. Bogart, his brother-in-law, who had him hospitalized and his condition was diagnosed as a myocardial infarction. The claimant did not inform anyone of the history of the lilting incident until more tnan a week later on ^November 21, 1955 while he was still in the hospital. Two doctors who examined and treated the claimant testified that there was a causal relationship between the lifting and the resulting heart condition. The Referee made an award and the board affirmed with one member dissenting. The credibility of the claimant presented a question of fact to the board and they were entitled to accept his version. There was substantial medical evidence to support the award. Award unanimously affirmed, with costs to the Workmen’s Compensation Board. Present — Foster, P. J., Bergan, Gibson, Herlihy and Reynolds, JJ.